DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/30/2021 has been entered and fully considered.
In light of the applicant’s remark filed 06/30/2021, the claim interpretation under 35 U.S.C. § 112 (f) has been withdrawn.
In light of the applicant’s remark filed 06/30/2021, the 35 U.S.C. § 112 (b) has been withdrawn.
In light of the applicant’s remark filed 06/30/2021, the claim objection has been withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Christopher J. Maier (Registration Number 53,255) on August 21, 2021.

Please replace the claims as follows: 

25. (Currently Amended) A security verification method, comprising:

receiving, by the first device, a user operation instruction, wherein the user operation instruction comprises information about an interface operated by a user;
determining a wearing status and/or a pairing status of the first device within a verification time window, when the first device determines, based on the information about the interface, that the interface is an access-restricted interface;
determining, by the first device based on the wearing status and/or the pairing status within the verification time window, whether the first device is in a secure state; and
locking the interface if the first device is in an insecure state; or responding to the user operation instruction if the first device is in the secure state; wherein 
the verification time window is duration between a moment at which the user operation instruction is received and a latest moment at which it is determined that the first device is in the secure state, or duration between a moment at which the user operation instruction is received and a moment at which a security verification function of the first device is enabled for the first time [[.]]; wherein 
the determining, by the first device based on the wearing status and/or the pairing status within the verification time window, whether the first device is in a secure state specifically comprises: if the first device is in a non- worn state and an unpaired state within the verification time window; 
obtaining, by the first device, information about a current pairing object, and determining, based on the information about the current pairing object, whether a pairing object of the first device has changed; and
 if it is determined that the pairing object of the first device has changed, determining that the first device is in the insecure state; or if it is determined that the pairing object of the first device remains unchanged, determining that the first device is in the secure state.

30. (Currently Amended) The method according to claim  25, wherein the obtaining, by the first device, information about a current pairing object specifically comprises: prompting, by the first device, a pairing reminder message, wherein the pairing reminder message is used to prompt the user to trigger a current pairing second device to establish a wireless connection to the first device; establishing, by the first device, a wireless connection to the current pairing second device, and receiving the information that is about the current pairing object and that is sent by the current pairing second device, wherein the information about the current pairing object is information about the current pairing second device or user information corresponding to the current pairing second device.

33. (Currently Amended) A first device, comprising: 
a near field communication chip, configured to monitor a pairing status of the first device and a second device; and/or a sensor, configured to monitor a wearing status of the first device; 
an input component, configured to receive a user operation instruction, wherein the user operation instruction comprises information about an interface operated by a user; and 5Application No.: 16/344,016 Attorney Docket No.: 13210158US Response to Office Action of April 6, 2021 
a processor, configured to: when determining, based on the information about the interface, that the interface is an access-restricted interface, determine a wearing status and/or a pairing status of the first device within a verification time window; determine, based on the wearing status and/or the pairing status within the verification time window and determined by a determining unit, whether the first device is in a secure state; and lock the interface when a judging unit determines that the first device is in an insecure state, or respond to the user operation instruction when the judging unit determines that the first device is in the secure state; wherein
 the verification time window is duration between a moment at which the user operation instruction is received and a latest moment at which it is determined that the first device is in the secure ; wherein
 the processor is specifically configured to: if the first device is in a non-worn state and an unpaired state within the verification time window, obtain information about a current pairing object; and
the processor is further configured to: determine, based on the information about the current pairing object, whether a pairing object of the first device has changed; and if the pairing object of the first device has changed, determine that the first device is in the insecure state; or if the pairing object of the first device remains unchanged, the first device is in the secure state.

37. (Canceled)

38. (Currently Amended) The first device according to claim [[37]] 33, further comprising an output component, wherein the output component is specifically configured to prompt a pairing reminder message, wherein the pairing reminder message is used to prompt the user to trigger a current pairing second device to establish a wireless connection to the first device; and 7Application No.: 16/344,016 Attorney Docket No.: 13210158US Response to Office Action of April 6, 2021 the near field communication chip is configured to establish a wireless connection to the current pairing second device, and receive the information that is about the current pairing object and that is sent by the current pairing second device, wherein the information about the current pairing object is information about the current pairing second device or user information corresponding to the current pairing second device.

41. (Currently Amended) A computer program product, wherein the product comprising: 

an input component, configured to receive a user operation instruction, wherein the user operation instruction comprises information about an interface operated by a user; and 
a processor, configured to: when determining, based on the information about the interface, that the interface is an access-restricted interface, determine a wearing status and/or a pairing status of the first device within a verification time window; determine, based on the wearing status and/or the pairing status within the verification time window and determined by a determining unit, whether the first device is in a secure state; and lock the interface when a judging unit determines that the first device is in an insecure state, or respond to the user operation instruction when the judging unit determines that the first device is in the secure state; wherein 
the verification time window is duration between a moment at which the user operation instruction is received and a latest moment at which it is determined that the first device is in the secure state, or duration between a moment at which the user operation instruction is received and a moment at which a security verification function of the first device is enabled for the first time [[.]]; wherein 
the determine the wearing status and/or the pairing status within the verification time window, whether the first device is in a secure state specifically comprises: if the first device is in a non- worn state and an unpaired state within the verification time window; 
obtaining information about a current pairing object, and determining, based on the information about the current pairing object, whether a pairing object of the first device has changed; and
 if it is determined that the pairing object of the first device has changed, determining that the first device is in the insecure state; or if it is determined that the pairing object of the first device remains unchanged, determining that the first device is in the secure state.
Allowable Subject Matter
Claims 25-28, 30-36 and 38-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Newly cited reference, Margadoudakis, U.S. Pub. Number 2016/0379205 A1, teaches a wearable device that is being worn can establish a verified communication session with a host device. During the verified communication session, the wearable device can receive user account data from the host device during the verified communication session and can store the received user account data in a local storage medium. The wearable device can continue to store the user account data until the wearable device ceases to be worn, at which point the data can be deleted from the wearable device's local storage. 

Newly cited reference, Ko, U.S. Pub. Number 2021/0110019 A1, teaches when a wearing state of the wearable device is determined being leaving the skin surface during the sharing, in addition to rejecting or ignoring the request for performing the predetermined function by the wearable, the wearable device stops sharing the authenticated state when the wearing state of the wearable device is determined being leaving the skin surface during the sharing. 

Newly cited reference, Li, U.S. Pub. Number 2019/0230507 A1, teaches performing, by a terminal, first identity authentication on first user identity feature data and the wearable device is in a valid worn state, when receiving an access request for a preset application.



Newly cited reference, DiBona U.S. Pub. Number 2014/0366123 A1, teaches an electronic device may be provided with information that indicates that the wrist watch is worn or likely worn by a user or that the wrist watch is operating in a private mode. For example, an authentication element may be requested prior to operating a wearable computing device in a private mode. An authentication element may enable the arrangement to verify that access to a private mode via a wearable computing device is only provided to an intended user. An authentication element may be required prior to enabling private mode access on a wearable computing device. The lack of a valid authentication element may cause a wearable computing device to remain in a public mode.

What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of determining, by the first device based on the wearing status and/or the pairing status within the verification time window, whether the first device is in a secure state; and locking the interface if the first device is in an insecure state; or responding to the user operation instruction if the first device is in the secure state; wherein the verification time window is duration between a moment at which the user operation instruction is received and a latest moment at which it is determined that the first device is in the secure state, or duration between a moment at which the user operation instruction is received and a moment at which 
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 25, 33 and 41, and thus these claims are considered allowable. The dependent claims which further limit claims 25, 33 and 41 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491